Citation Nr: 0739367	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma and respiratory problems to include as due to 
undiagnosed illness.  

2.  Entitlement to an increased evaluation for a skin 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991, with service in Southwest Asia from January 7, 
1991 to May 18, 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The RO determined in July 1997 that service connection was 
not warranted for breathing problems as due to undiagnosed 
illness and so informed the veteran in July 1997.  That 
denial is final.  The appellant's claim of entitlement to 
service connection for asthma as due to environmental hazards 
was originally denied as not well grounded in a rating 
decision prepared by the RO in June 1999, and the veteran was 
informed of the decision on July 9, 1999.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) eliminated the concept of a well-
grounded claim, and Section 7(b) of the VCAA states that, in 
the case of a claim for benefits denied as being not well 
grounded between July 14, 1999 and November 9, 2000, the 
claim can be readjudicated upon the request of the claimant 
or the Secretary's own motion as if the denial had not been 
made.  The Board has considered whether this claim may be 
adjudicated on the merits.  However, the July 1999 denial of 
the claim for service connection for asthma due to 
undiagnosed illness was issued before July 14, 1999, and so 
does not meet the criteria of Section 7(b).  New and material 
evidence is required to reopen the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The RO determined in July 1997 that service connection was 
not warranted for breathing problems as due to undiagnosed 
illness and so informed the veteran in July 1997.  The 
veteran did not appeal.  In June 1999, the RO denied as not 
well-grounded a claim for service connection for asthma, 
including as due to environmental hazards, and so informed 
the veteran in July 1999.  He did not timely appeal.  He 
seeks to reopen his claims for a respiratory disorder and 
asthma.  

When a veteran seeks to reopen a previously denied claim, the 
notice must address the specific reasons for the prior denial 
and identify the evidence or type of evidence necessary to 
reopen the claim in terms of the inadequacy of the prior 
evidence to establish entitlement to the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA must look at 
the bases for the denial in the prior decision and must 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance), overruled, in part, 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) 
(stating that Hodge left intact the requirement that the 
evidence must be relevant to and probative of an issue that 
was a specified basis for the last final disallowance). 

With respect to the veteran's claim to reopen the claim of 
service connection for asthma or an undiagnosed respiratory 
disorder, as due to an undiagnosed illness, he has been 
advised of what generally qualifies as new and material 
evidence in letters dated in June 2003 and June 2006.  
However, he has not been notified of the basis of the 1997 
and 1999 denials.  Notice must be provided of evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denials.  This case provides no indication of 
actual knowledge on the part of the veteran of the 
requirements to reopen the previously denied claim.  

With respect to the service-connected skin disorder, 
specifically a fungal infection involving the hands, feet and 
groin, the RO has rated this skin disorder under Diagnostic 
Code 7806 which evaluates dermatitis or eczema according to 
the percentages of exposed and non-exposed skin areas 
involved, or the use of systemic therapy.  The veteran was 
examined by VA in August 2003 and in April 2004.  Neither 
examination report documents the percentages of skin areas 
involved or if the veteran is taking immunosuppressive drugs.  
Thus, a more descriptive VA examination report would be 
helpful in determining the manifestations of the veteran's 
disorder.  

The Board finds that further development regarding this issue 
is required prior to a determination.  The appellant is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following:

Inform the veteran of the specific basis 
for the 1997 denial of service connection 
for an undiagnosed respiratory disorder, 
and inform the veteran of the basis of 
the 1999 denial of service connection for 
asthma.  Inform him as to what evidence 
not of record is necessary to reopen each 
of those claims.  

Advise the veteran about what evidence VA 
will seek to obtain and what he is 
expected to provide.  The veteran should 
also be advised to provide any evidence 
in his possession that pertains to the 
claims.  A copy of this notification must 
be placed in the claims folder.  This 
notice should include the proper standard 
for new and material evidence (for claims 
filed after August 29, 2001) and an 
explanation of what the evidence must 
show to reopen this veteran's claims.  
Again, VA must tell the veteran the basis 
for the previous denial and what the 
evidence must show in order to reopen his 
particular claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected skin 
disorder.  The claims folder must be 
provided to the examiner for review.  The 
skin examiner  must provide findings as 
to (1) the  percentage of the entire body 
affected by  the service-connected skin 
disorder, (2) the percentage of the 
exposed areas affected by the service-
connected skin disability, and (3) 
whether the veteran is taking 
immunosuppressive drugs, and if so the 
duration of such treatment.  

3.  Finally, if any benefit sought on 
appeal remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time to respond.  
If the veteran fails to report for the 
requested examination, citation of 38 
C.F.R. § 3.655 should be included.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



